Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Acknowledgement is made of the amendment filed on July 12, 2022. 
Claims 32-45 are currently pending and an Office action on the merits follows.
Response to Arguments
On pages 6-7 of the applicant’s remarks, the applicant argues that 3GPP TR 23.740 fails to teach “a User Equipment (UE) determining whether to request access to a Mutually Exclusive Access to Network Slices (MEANS) group from a CM-IDLE state or from a CM-CONNECTED state.”  The examiner respectfully disagrees.  Section 6.1.7.3.2 step 1 the UE generates requested NSSAI based on configured NSSAI with MEAG IDs and in step 2 the UE transmits the registration request including the requested NSSAI based on configured NSSAI with MEAG IDs.  Therefore, the UE has determined to send generate and send the request.  The applicant further explains the purpose of the present invention; however, the purpose of the invention is not included in the claim and additionally may be considered the intended use in relation to patentability.  The claim does not require any kind of criteria for how the determination is made, only that a determination is made.  3GPP TR 23.740 determines to perform the generation and sending of the request.  Accordingly, the examiner respectfully maintains the rejection as further explained below.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 32-45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP TR 23.740 V0.5.0 (2018-08).

Claims 32, 39, and 45
Consider claim 32, 3GPP TR 23.740 teaches a method comprising: 
a User Equipment (UE) determining whether to request access to a Mutually Exclusive Access to Network Slices (MEANS) group from a CM-IDLE state or from a CM-CONNECTED state (see 3GPP TR 23.740 Section 6.1.7.3.2, Figure 7.1.7.3.2-1 note step 2. UE sends Registration Request with MEAG IDs).
Claim(s) 39 and 45 is/are rejected for at least the same reason(s) set forth in claim 32.

Claims 33 and 40
Consider claim 33, 3GPP TR 23.740 further comprising: the UE obtaining an indication (see 3GPP TR 23.740 6.1.7.2.1 note UE configured with MEAG IDs), 
wherein said determining whether to request access to a MEANS group from a CM-IDLE state or from a CM-CONNECTED state further comprises using the indication (see 3GPP TR 23.740 section 6.1.7.2.1 note UE supporting MEANS feature can interpret MEAG IDs as well as configured NSSAI and considers both when it generates requested NSSAI).
Claim(s) 40 is/are rejected for at least the same reason(s) set forth in claim 33.

Claims 34 and 41
Consider claim 34, 3GPP TR 23.740 teaches wherein obtaining the indication comprises receiving the indication from an AMF (see 3GPP TR 23.740 section 6.1.7.3.2, Figure 6.1.7.3.2-1 note step 8 Registration accept with configured NSSAI with MEAG IDs).
Claim(s) 41 is/are rejected for at least the same reason(s) set forth in claim 34.

Claims 35 and 42
Consider claim 35, 3GPP TR 23.740 teaches wherein: 
the indication is contained in a Registration Accept message and/or a UE Configuration Update message, and/or the indication is configured in the UE (see 3GPP TR 23.740 section 6.1.7.3.2, Figure 6.1.7.3.2-1 note step 8 Registration accept with configured NSSAI with MEAG IDs).
Claim(s) 42 is/are rejected for at least the same reason(s) set forth in claim 35.

Claims 36 and 43
Consider claim 36, 3GPP TR 23.740 teaches, wherein: 
the UE determines to request access to a MEANS group from a CM-IDLE state, the method further comprising: requesting access, as a result of said determining, to a MEANS group from a CM-IDLE state without indicating Globally Unique AMF ID (GUAMI) or 5G-S-TMSI in 5G-AN signaling, or 
the UE determines to request access to a MEANS group from a CM-CONNECTED state, the method further comprising: requesting access, as a result of said determining, to a MEANS group from a CM-CONNECTED state (see 3GPP TR 23.740 section 6.1.7.3.2, Figure 6.1.7.3.2-1 note UE sends Registration to the RAN with MEAG ID and the requested NSSAI).
Claim(s) 43 is/are rejected for at least the same reason(s) set forth in claim 36.

Claims 37 and 44
Consider claim 37, 3GPP TR 23.740 teach wherein the indication contains information about one or more MEANS groups that the UE may change to while being connected to a current AMF (see 3GPP TR 23.740 note section 6.1.6.2.1.2, figure 6.1.6.2.1.2-1 note step 1 the UE chooses an S-NSSAI that cannot be used simultaneously with other S-NSSAIs, thus releases the PDU Session and establishes a new PDU Session).
Claim(s) 44 is/are rejected for at least the same reason(s) set forth in claim 37.



Claim 38
Consider claim 38, 3GPP TR 23.740  teaches wherein the UE makes the determination independent of UE awareness of MEANS groups (see 3GPP TR 23.740 section 6.1.3 note mutual exclusion awareness in UE), and, optionally, wherein: 
the UE makes the determination when the UE adds new Single Network Slice Selection Assistance Information (S-NSSAIs) to the Requested NSSAI relative to the Allowed NSSAI, or the UE makes the determination when the UE removes S-NSSAIs in the Requested NSSAI relative to the Allowed NSSAI, or the UE makes the determination when the UE completely changes the S-NSSAIs in the Requested NSSAI relative to the Allowed NSSAI (Note this step is optional, thus not a required claim element within the claimed invention).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647